An unpub|ishec

order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

  

 

THE STATE OF NEVADA, No. 61258
Appellant,
Vs.  
MATTHEW D. CHARNIGA, § § L  
R .
espondent APR 1 0 2013
@LK§§‘§§;F`§§?FME`§U
B¥ *_\v,_',';‘,"'}"lf`:,§l;»l<
oRDER DISMISSING APPEAL ll

This is an appeal from a district court order granting a motion
to suppress evidence. Eighth Judicial District Court, Clark County; Jessie
Elizabeth Walsh, Judge. Appellant has filed a motion to dismiss this
appeal pursuant to a plea agreement with respondent. Appellant
acknowledges that it will not be permitted to reinstate this appeal after it

has been voluntarily dismissed. Cause appearing, the motion is granted

SuPREME CouRT
or=
NEvAoA

%~